Earl Warren: Number 107, Elizabeth Donner Hanson, as Executrix of the Will of Dora Browning Donner, Deceased, et al., Appellants versus Katherine N.R. Denckla and Number 117, Dora Stewart Lewis, Petitioner versus Elizabeth Donner Hanson. Mr. Foulk.
William H. Foulk: If Your Honors please. This case originated in the Circuit Court of Palm Beach County, Florida. It was brought by Katherine Denckla and Elwyn Middleton as guardian for Katherine Denckla's sister, Dorothy Stewart, for the purpose stated in the complaint of determining what passed under their mother's will. The respondents in the case were their half-sister, Mrs. Hanson, individually as executrix of her mother's will and as guardian ad litem for her two -- two of her four children. The third child of William Donner Roosevelt was also joined as a respondent. The complaint also joined the Wilmington Trust Company as trustee under a trust created by Mrs. Donner in January -- in March of 1935 and the Delaware Trust Company which was the named trustee for the two minor children of Mrs. Hanson in two trusts which were appointed $200,000 each under a power of appointment under the trust of which Wilmington Trust Company was trustee in the 1935 trust. The -- there were also two servants of Mrs. Donner who was appointed under the 1935 trust to point -- named as respondents. Three other servants who were appointees under that trust, were not named and were not -- not joined as a suit -- in the suit. All of the respondents other than Mrs. Hanson and their three children were nonresidents of the State of Florida. They were not served and they did not appear in the proceedings. The Supreme Court of Florida held that the powers of appointment under the 1935 trust were invalid and that they had jurisdiction over the non-appearing respondents and it's from that judgment of the Supreme Court of Florida, we have appealed. Your Honors postponed the decision on the jurisdiction of this Court until this hearing and consolidated the proceeding with -- a proceeding which -- on which you granted writ of certiorari to a decision of the Supreme Court of Delaware in which the Supreme Court of Delaware held that the same trust which Florida Supreme Court had found to be invalid was valid, so that as -- as the Supreme Court of the Delaware said, “We have a headlong collision between the two states.” The facts are relatively simple and are not disputed. Mrs. Donner executed this trust when she was a resident of Pennsylvania in 1935. It was consummated in Wilmington, Delaware where the offices of the Wilmington Trust Company are and the securities which became the corpus of the trust were delivered to the Wilmington Trust Company in Wilmington Delaware and have remained there at all times during the continuance of the trust. In that trust, she -- which was fully revocable, she reserved to herself the right to appoint the property by last instrument in writing delivered to the trustee or failing such instrument by her last will and testament or failing either to her issue was gift over to her next kin of no issue. Three months after she executed the trust, she appointed the property to various persons and after she had appointed -- several years after she had appointed -- made that power of appointment, she changed her domicile to Florida. She died domicile in Florida in November of 1952. Prior to that time, she had made a further power of appointment in December of 1949, in which she appointed Mrs. Hanson's two younger children or the trustees in Delaware Trust Company of two trust which Mrs. Hanson had created for those children to $200,000 each of the trust property, $10,000 to the Bryn Mawr Hospital of Bryn Mawr, Pennsylvania and $7000 deprived service. On the same day, she -- the balance of the trust fund which she appointed to her executrix under her will. On the same day, she drew her will and in that will, she disposed of all of her residuary estate including any property subject to a power of appointment which had not been effectively exercised in our lifetime to her executrix with instructions to pay any estate inheritance or other death of succession taxes due by reason of the appointments which he had made under the 1935 trust and to divide the remainder of the residuary between Delaware Trust Company as trustee under a trust for Mrs. Denckla and between a trust created by the will of which Mrs. Hanson was trustee. The 1935 trust provided that the Wilmington Trust Company should have invested funds and -- and pay the income to Mrs. Donner for her life. The investment, however, by the terms of the trust were to be directed by an adviser of the trust. Mr. Donner was the adviser of the trust. He originally made the investments until he was replaced by the members of the office staff of the Donner family which was later incorporated in the Donner estates and acted as investment council to the trust. Mrs. Donner had nothing to do with the management of the property. She did have the right to change the trustee though and she had the right to change the advisers and as I've just said, she did change those advisers from time to time. After her death, her will was probated in Long Beach County and Mrs. Hanson was -- who was named the executrix in the will, was appointed and qualified as the executrix. Some time after that, the Wilmington Trust Company paid out of the trust fund, the $417,000 which have been appointed to the Delaware Trust Company as trustee under the two-trust for the sons and to the other beneficiaries. More than 14 months after the distribution had been made and after the estate have been practically fully administered, this suit was commenced. The -- neither the trustee or -- nor the executrix had any -- had heard any charge of invalidity or suspected that there was any -- would be any attack on the trust or on the powers of appointment up until the time of the filing of this suit. As I said, the -- the announced purpose of the suit is to determine what pass -- passes under the will of Florida domiciliary. The real crux of the case though is the determination of a Delaware trust. As soon as the suit was filed representing the respondents who had been served Mrs. Hanson are the three children. We filed a motion to dismiss on the ground that the trust res was in Delaware that the trustee was in Delaware. The appointees were all nonresidents of Florida and that therefore, the Court did not have jurisdiction under the Fourteenth Amendment because it was absent raised and indispensable parties defended. The --
Earl Warren: We'll recess now Mr. --